Citation Nr: 0209394	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-13 412A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for low back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right leg 
disability.

(The issues of entitlement to an increased disability rating 
for residuals of a right wrist injury, currently evaluated as 
50 percent disabling, and entitlement to service connection 
for low back and right leg disabilities on a de novo basis, 
will be the subject of a later decision by the Board of 
Veterans' Appeals (Board).)


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1944 to 
September 1946.  The veteran has been awarded the Purple 
Heart.

This matter comes before the Board on appeal of a September 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  
Jurisdiction was transferred to the RO in Chicago, Illinois 
in September 1998 or shortly thereafter, but was transferred 
back to the St. Louis RO around January 2001.

The Board notes that the issue of entitlement to an increased 
disability rating for residuals of a right wrist injury has 
been developed for appellate review.  In addition, as will be 
discussed in further detail below, the veteran has submitted 
new and material evidence with which to reopen his claims for 
service connection for low back and right leg disabilities.  
The Board is currently undertaking additional development on 
the issue of entitlement to an increased disability rating 
for residuals of a right wrist injury and the reopened issues 
of entitlement to service connection for low back and right 
leg disabilities pursuant to authority granted by 67 Fed. 
Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development actions are completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  See 67 Fed. Reg. 3099, 3105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
these issues.



FINDINGS OF FACT

1.  A rating decision dated in January 1949 denied 
entitlement to service connection for low back disability; 
the veteran did not appeal this decision.

2.  Evidence received since the January 1949 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A rating decision dated in December 1946 denied 
entitlement to service connection for right leg disability, 
identified as a hip disorder; the veteran did not appeal this 
decision.

4.  Unappealed rating decisions dated in June 1947, January 
1949 and November 1949 continued the denial of service 
connection for right leg disability, identified as a right 
hip and right sacro-iliac disorder.

5.  Evidence received since the November 1949 rating decision 
is not duplicative or cumulative of evidence previously of 
record and is, either by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001). 

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right leg 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
instant appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) was enacted.  The VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001; the 
veteran's claim was filed in May 1998.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 
3.303 (2001).  Service incurrence of arthritis during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

I.  Low back disability

The veteran's claim for service connection for low back 
disability was previously denied in a January 1949 rating 
decision.  The veteran did not appeal this decision, and the 
rating decision is therefore final; the veteran does not 
contend otherwise.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2001).  As a result, service connection 
for low back disability may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the January 1949 rating 
decision included service medical records documenting that 
the veteran was wounded in action in June 1945 with a 
resulting muscular strain of his back.  Physical examination 
was essentially normal, except for tenderness over the right 
lumbosacral region and along the sciatic nerve, and X-ray 
studies were negative for any abnormalities.  The veteran was 
treated with bed rest and physiotherapy, but several weeks 
following the incident, he reported no relief from his 
symptoms; a neuropsychiatric consultant in July 1945 
concluded that the veteran would not recover from his injury 
because he did not want to, and the veteran was returned to 
duty shortly thereafter.  The remainder of the veteran's 
service medical records are negative for any further 
reference to back complaints.

The evidence previously of record also included the report of 
a July 1948 VA examination which documents complaints of low 
backaches with lifting or bending activities, although 
physical examination was negative for any low back 
abnormalities, and no pertinent diagnosis was rendered.

The evidence on file at the time of the January 1949 rating 
decision also included the report of a December 1948 VA 
examination which documented that the veteran exhibited 
normal range of low back motion, despite complaints of pain 
in every excursion of motion tested; the veteran's back was 
normal in appearance and there was no sensory loss in the 
lower extremities.  X-ray studies of the sacro-iliac region 
did not reveal any evidence of spondylolisthesis of the 
bodies of the 4th and 5th lumbar, or evidence of any sclerosis 
or bone disease in either sacroiliac joint.

Pertinent evidence added to the record following the January 
1949 rating decision includes, inter alia, the report of a 
July 1961 VA examination, and private medical records for 
November 1993 to October 1997.  X-ray studies taken in 
connection with the July 1961 examination show the presence 
of scoliosis and minimal hypertrophic osteoarthritic spurs; 
the July 1961 VA examiner diagnosed the veteran with minimal 
degenerative joint disease of the lumbar spine with minimal 
rotary scoliosis.  The private medical records document 
treatment of the veteran for multiple low back disorders, and 
indicate that he underwent a laminectomy in 1993 affecting 
L2, L3 and L4.  The Board concludes that the above evidence 
is clearly new and material since there was no medical 
evidence previously of record showing that the veteran had a 
low back disability following his discharge from service.  In 
the Board's opinion, the July 1961 examination report and the 
private medical records, since they supply evidence that is 
germane to the veteran's claim and which was not previously 
of record, bear directly and substantially upon the specific 
matter under consideration, are not cumulative or redundant, 
and are so significant that they must be considered in order 
to fairly decide the merits of the claim.  The veteran's 
claim for service connection for low back disability is 
therefore reopened.


II.  Right leg disability

A December 1946 rating decision denied entitlement to service 
connection for right hip disability.  A rating decision of 
June 1947 continued the denial of service connection for 
right hip disability, and a rating decision of January 1949 
also denied service connection for right hip disability, 
including right sacro-iliac arthritis.  A November 1949 
rating decision continued the denial of service connection 
for sacro-iliac arthritis.  The veteran did not initiate an 
appeal of any of these rating decisions.  Those rating 
decisions are therefore final, and the veteran does not 
contend otherwise.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (2001).  As a result, service connection 
for right leg disability, claimed as right hip and right 
sacro-iliac disability, may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication in November 1949.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001); Manio supra; 
Evans, supra.

The evidence previously of record at the time of the November 
1949 rating decision included service medical records showing 
that the veteran was wounded in action in June 1945, and that 
he sprained his right lumbosacral joint.  The records show 
that he injured his right hip by falling into a shell hole, 
with consequent onset of right hip pain.  Physical 
examination of the veteran was essentially normal, except for 
tenderness over the right lumbosacral region and along the 
sciatic nerve.  The veteran was treated with bed rest and 
physiotherapy, but after several weeks reported that he had 
experienced no relief from his symptoms; a neuropsychiatric 
consultation report in July 1945 indicated that the veteran 
would not recover from his injury because he did not want to.  
The veteran was returned to duty shortly thereafter, and the 
remainder of his service medical records are negative for 
further complaints, findings or diagnosis of right leg 
problems.

The evidence of record at the time of the November 1949 
rating decision also included September 1948 and November 
1949 statements by B.L.R., M.D.  In his September 1948 
statement, Dr. R. indicated that he had treated the veteran 
for traumatic arthritis of the right sacro-iliac joint with 
associated neuritis.  Dr. R. noted that, historically, the 
injury had occurred during combat.  In his November 1949 
statement, Dr. R. stated that the veteran had rheumatism and 
arthritis of the right sacro-iliac joint, and that, in his 
opinion, the arthritis was the result of an injury in the 
form of a sprain of the sacro-iliac joint sustained while in 
service.

The pertinent evidence of record in November 1949 lastly 
included the report of a December 1948 VA examination, at 
which time physical examination disclosed the absence of any 
sensory loss in the lower extremities.  X-ray studies of the 
sacro-iliac region did not reveal any evidence of 
spondylolisthesis of the bodies of the 4th and 5th lumbar, or 
evidence of any sclerosis or bone disease in either sacro-
iliac joint.  The examiner concluded that right sacro-iliac 
arthritis was not present on examination.

Pertinent evidence added to the record since the November 
1949 rating decision includes, inter alia, an October 1999 
statement by B.V.W., M.D.  Dr. W. indicates that he is a 
treating physician of the veteran and that, historically, the 
veteran injured his right hip for which arthritis had set in 
and continues to worsen.  The Board concludes that Dr. W's 
statement is new and material, inasmuch as the opinion is 
essentially corroborative of Dr. R.'s September 1948 and 
November 1949 statements, and links the veteran's current 
right leg disability to his period of service.  See Paller v. 
Principi, 3 Vet. App. 535 (1992).  Accordingly, Dr. W.'s 
opinion bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The veteran's claim 
of entitlement to service connection for right leg 
disability, claimed as right hip and sacro-iliac disability, 
is reopened.



								(Continued on next 
page)

ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for low back disability is 
granted.

New and material evidence having been submitted, reopening of 
the claim for service connection for right leg disability is 
granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

